Case 7:14-cr-00462-CS Document 120 Filed 06/20/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

X
UNITED STATES OF AMERICA, 14-cr-462 (CS)
-against- Declaration
DENNIS SICA,
Defendant.
X

 

I, Theodore S. Green, an attorney admitted to practice in this Court and in the Courts of New
York, declare and affirm pursuant to 28 U.S.C. §1746, as follows:

1. This declaration is submitted pursuant to the Court’s order of June 4, 2019, directing a
further declaration regarding allegations at pages 19-20 of Dennis Sica’s reply submission regarding
events of the morning of the scheduled trial.

2. The government applied for immunity orders for five witnesses. My understanding was
that most of these witnesses were at liberty.

3. On the moming of the scheduled trial, the government attorneys did not advise defense
counsel that they would be filing a prior felony information pursuant to 21 U.S.C. §851. As stated
in my previous declaration, the Section 851 issue had already been resolved by January 5, 2015,
when the government assured me it would not be filing a prior-felony information under any
circumstances.

4, On the morning of the scheduled trial, neither Mr. Willstatter nor myself told Mr. Sica that
the government had reversed its position and was now threatening to file a prior felony information

pursuant to 28 U.S.C. §851. However, at that time, as set forth in its Pimentel letter, the government
Case 7:14-cr-00462-CS Document 120 Filed 06/20/19 Page 2 of 2

was taking the position that it would not agree to Sica receiving an additional one-point offense level
reduction on a plea of guilty and that it would agree only to a two-point reduction for accepting
responsibility. This additional point made the difference (going by the government’s guidelines
analysis) between guidelines of life and guidelines of 360 months to life. According to Mr.
Willstatter, prior to Mr. Sica entering the plea, Mr. Willstatter asked the government attorneys
whether they would be willing to agree to the additional one-point reduction and they declined to do
so. Mr. Sica was advised of the government’s position on the guidelines.

5. The transcript of the plea proceeding reflects that the government’s guidelines position,
as set forth in the Pimentel letter, was discussed with Mr. Sica prior to the plea. Neither Mr.
Willstatter nor myself advised Mr. Sica that even if he beat the death results enhancement the
conspiracy alone would leave him with guidelines at life “with the added §851 enhancement.” I had
previously advised Mr. Sica that, although the guidelines were advisory and not mandatory, should
he be convicted after trial of the aggravated version of the offense with the death-results

enhancement he was at risk of receiving a life sentence.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on: June 20, 2019 GAL.
C4

Theodore S. Green

 

i)
